DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/23/22 has been entered.

Claims 1-12, 15, 17-20 are pending.  Claims 13, 14, 16 have been cancelled.  Claims 1-4, 7-12, 15, 17-20 have been amended. 

Response to Amendment

Applicant’s amendments to claims 1-4, 7-12, 15, 17-20 have been considered and are accepted.  The Examiner finds that applicant's amendments do have support in applicant's as-filed disclosure.

Response to Arguments

Applicant’s arguments filed 5/23/22 have been fully considered but they are not persuasive.
Applicant’s arguments regarding the rejections of the claims under the prior art have been fully considered.  However, those arguments are rendered moot in light of the new grounds of rejection outlined below, which were necessitated by the applicant's amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 12, 15, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Perotti (US Pub. 20180240463 A1) and further in view of White (US Pub. 20140013405 A1) and further in view of Hart et al. (US Pub. 20140249817 A1).

Perotti discloses the following limitations:

1. A non-transitory computer storage medium storing computer-useable instructions that, when used by one or more computing devices, cause the one or more computing devices to perform operations comprising: 
receiving a request to register a user in a voice authentication system, wherein registration generates a user voiceprint profile (Fig. 2); 
based on receipt of the request, collecting voiceprints of words uttered by the user (para. 44- each voiceprint 224 includes the result of a prior analysis of a user speaking the phrase or words of the associated keyword 222. For example, a first voiceprint 224a may include the result of a prior analysis of a given user speaking a first keyword 222a; and a second voiceprint 224b may include the result of a prior analysis of the user speaking a second keyword 222b. In one or more embodiments, the analysis includes an analysis of one or more of a frequency, duration, and amplitude of the user's speech. In this way, each voiceprint 224 may comprise a model, function, or plot derived using such analysis. For example, using the exemplary listing of keywords, above, each of the voiceprints 224a-224g may include, respectively, a result of a prior analysis of a user speaking one of the keywords 222 selected from “play,” “pause,” “stop,” “next track,” “redial,” “call home,” “unlock my phone,” “answer,” “ignore,” “yes,” “no,” etc.); 
determining a set of words uttered by the user, based on the collected voiceprints of words uttered by the user (para. 44- the analysis includes an analysis of one or more of a frequency, duration, and amplitude of the user's speech); 
generating the user voiceprint profile comprised of one or more voiceprints of the collected voiceprints associated with the set of uttered words (para. 44- each voiceprint 224 includes the result of a prior analysis of a user speaking the phrase or words of the associated keyword 222. For example, a first voiceprint 224a may include the result of a prior analysis of a given user speaking a first keyword 222a; and a second voiceprint 224b may include the result of a prior analysis of the user speaking a second keyword 222b. In one or more embodiments, the analysis includes an analysis of one or more of a frequency, duration, and amplitude of the user's speech. In this way, each voiceprint 224 may comprise a model, function, or plot derived using such analysis. For example, using the exemplary listing of keywords, above, each of the voiceprints 224a-224g may include, respectively, a result of a prior analysis of a user speaking one of the keywords 222 selected from “play,” “pause,” “stop,” “next track,” “redial,” “call home,” “unlock my phone,” “answer,” “ignore,” “yes,” “no,” etc.); and 
storing the user voiceprint profile, wherein the user voiceprint profile is utilized for an ongoing secondary authentication process (para. 23- Due to the continuous and recurring authentication of the user 102, the headset 104 can maintain a greater confidence in the identity of the user 102), that compares the user voiceprint profile to additional voiceprints of a hands-free head mounted wearable device in order to maintain the previously-authenticated session. (Fig. 4, para. 45- For example, using the exemplary listing of keywords, above, a resource 226 associated with the keyword “play” may include an operation or command, instructing the playback of content, that is sent to a host device when the utterance “play” is recognized within the speech of a user, and the utterance has been compared to an associated voiceprint 224 to successfully authenticate the user. Similarly, a resource 226 associated with the keyword “answer” may include an operation or command, instructing the answering of an incoming phone call, that is sent to a host device when the utterance “answer” is recognized within the speech of a user, and the utterance has been compared to an associated voiceprint 224 to successfully authenticate the user. As yet another example, a resource 226 associated with the keyword “read my unread email messages” may include a call to a mail application on a host device, instructing the host device to list or provide the content of unread email messages. Accordingly accessing a resource 226, may include retrieving data, requesting data, and/or executing an operation.; para. 50- For example, as a headset storing the command library 219 attempts to access or obtain the first instance of user data 249a identified by the reference 264, the headset may provide an authentication success event. In one or more embodiments, an authentication success event may include the keyword 222 or voiceprint 224 that the authentication success event was generated in response to the analysis of. For example, the headset accessing or obtaining the first instance of user data 249a may include the fifth keyword 222e and/or the fifth voiceprint 224e in an authentication success event.).
Perotti does not specifically teach voiceprints of words during a plurality of sessions where are previously-authenticated sessions. However, this concept is well known and used in the art as evidenced by White (see paras. 25-30; Fig. 6) and therefore, one skilled in the art would have found it obvious to utilize it in Perotti as a simple alternative to achieve the desirable effect of being able to collect biometric enrollment data during authentication transactions.
Perotti also does not specifically teach using the most frequently uttered words of a user during a plurality of sessions for the voiceprint.  However, this concept is also known and used in the art as evidenced by Hart (see para. 27-30, 47) and therefore, one skilled in the art would have found it obvious to utilize it in Perotti as a known alternative for creating voice signatures to be used in authentication.

Regarding claim 2, Perotti discloses in the medium of claim 1, wherein the user voiceprint profile is compared to the additional voiceprints based on at least one of a frequency, a duration, and an amplitude of the additional voiceprints and the one or more voiceprints of the collected voiceprints associated with the set of most-frequently uttered words. (para. 44- in one or more embodiments, the analysis includes an analysis of one or more of a frequency, duration, and amplitude of the user's speech)

Regarding claim 3, the combination of Perotti and White discloses the medium of claim 1, wherein generating the user voiceprint profile further comprises selecting a predefined number of the set of most-frequently uttered words to store in the user voiceprint profile. (Perotti- Fig. 2; White- para. 33-34- More specifically, the phrase registry 24 includes phrases 24-1 to 24-8 that are recited by users during enrollment in the BAC system 16, which recitations are stored as enrollment biometric data in the enrollment data records of the respective users. Thus, the phrases 24-1 to 24-8 are used to facilitate generating and storing voice biometric data of each user in the BAC system 16 that can be used for conducting text-dependent authentication transactions. Because text-dependent authentication techniques are inherently more accurate than text-independent authentication techniques, reciting any one of, or any combination of, the phrases 24-1 to 24-8 during an authentication transaction facilitates increasing the accuracy of voice biometric data authentication results. The authentication data requirement is displayed in the screen 20 for the user to see. Consequently, when the authentication data requirement is voice biometric data, any one of, or any combination of, the enrollment phrases included in the registry 24 may be displayed on the screen 20.  Although eight phrases are included in the enrollment phrase registry 24, the phrase registry 24 may alternatively include any number of different phrases that facilitate increasing the accuracy of authentication transaction results as described herein.)

Regarding claim 4, White and Hart discloses in the medium of claim 1, the operations further comprising: collecting further voiceprints of words uttered by the user during one or more additional sessions after the user voiceprint profile is generated; determining a new set of words most-frequently uttered by the user, based on the collected voiceprints of words uttered by the user during the plurality of sessions and the collected further voiceprints of  words uttered by the user during the one or more additional sessions after the user voiceprint profile is generated; and updating the user voiceprint profile with the new set of most frequently uttered words. (White- para. 37- FIG. 4 is a diagram illustrating an exemplary new verification phrase registry 28 including new verification phrases 28-1 and 28-2, not included in the enrollment phrase registry 24 that may be recited by a user before, during, or after an authentication transaction. The new verification phrases are not part of the authentication data requirement. After successfully authenticating a user and confirming that the user properly recited and captured the new verification phrases, captured biometric data of the new verification phrases may be added to the enrollment data record of the user, and the new verification phrases themselves may be added to the enrollment phrase registry 24 as enrollment phrases to thus update the enrollment phrase registry 24; Hart-  para. 27-30, 47)

Regarding claim 5, Perotti discloses in the medium of claim 1, the operations further comprising: associating the user voiceprint profile with one or more authorized hands-free head-mounted wearable devices, wherein the user voiceprint profile allows the user to authenticate the one more authorized hands-free head-mounted wearable devices during use based on the ongoing secondary authentication process.(Fig. 4)

Regarding claim 6, Perotti discloses in the medium of claim 1, the operations further comprising: associating the user voiceprint profile with the user, wherein the user voiceprint profile allows the user to authenticate one more authorized hands-free head-mounted wearable devices during use based on the ongoing secondary authentication process.(Fig. 4)

Regarding claim 7, the rejection of claim 1 is incorporated herein. Perotti discloses a computer-implemented method, the method comprising: 
obtaining a plurality of voiceprints for a user having authenticated asscess to a hand-free head mounted wearable device, the plurality of voiceprints corresponding to words uttered by the authenticated user; determining a set of words uttered by the authenticated user based on the plurality of voiceprints (para. 37- In one or more embodiments, the voiceprint comparator 118 may rely on one or more previously stored voiceprints.); (para. 44- para. 44- each voiceprint 224 includes the result of a prior analysis of a user speaking the phrase or words of the associated keyword 222. For example, a first voiceprint 224a may include the result of a prior analysis of a given user speaking a first keyword 222a; and a second voiceprint 224b may include the result of a prior analysis of the user speaking a second keyword 222b); generating a user voiceprint profile based on the set of uttered words, the user voiceprint profile including a portion of the plurality of voiceprints corresponding to the set of uttered words (para. 44- each voiceprint 224 includes the result of a prior analysis of a user speaking the phrase or words of the associated keyword 222. For example, a first voiceprint 224a may include the result of a prior analysis of a given user speaking a first keyword 222a; and a second voiceprint 224b may include the result of a prior analysis of the user speaking a second keyword 222b. In one or more embodiments, the analysis includes an analysis of one or more of a frequency, duration, and amplitude of the user's speech. In this way, each voiceprint 224 may comprise a model, function, or plot derived using such analysis. For example, using the exemplary listing of keywords, above, each of the voiceprints 224a-224g may include, respectively, a result of a prior analysis of a user speaking one of the keywords 222 selected from “play,” “pause,” “stop,” “next track,” “redial,” “call home,” “unlock my phone,” “answer,” “ignore,” “yes,” “no,” etc.); based on the user voiceprint profile of the user being generated and during a new session that is authenticated  (Fig. 4, para. 45- For example, using the exemplary listing of keywords, above, a resource 226 associated with the keyword “play” may include an operation or command, instructing the playback of content, that is sent to a host device when the utterance “play” is recognized within the speech of a user, and the utterance has been compared to an associated voiceprint 224 to successfully authenticate the user. Similarly, a resource 226 associated with the keyword “answer” may include an operation or command, instructing the answering of an incoming phone call, that is sent to a host device when the utterance “answer” is recognized within the speech of a user, and the utterance has been compared to an associated voiceprint 224 to successfully authenticate the user. As yet another example, a resource 226 associated with the keyword “read my unread email messages” may include a call to a mail application on a host device, instructing the host device to list or provide the content of unread email messages. Accordingly accessing a resource 226, may include retrieving data, requesting data, and/or executing an operation.; para. 50- For example, as a headset storing the command library 219 attempts to access or obtain the first instance of user data 249a identified by the reference 264, the headset may provide an authentication success event. In one or more embodiments, an authentication success event may include the keyword 222 or voiceprint 224 that the authentication success event was generated in response to the analysis of. For example, the headset accessing or obtaining the first instance of user data 249a may include the fifth keyword 222e and/or the fifth voiceprint 224e in an authentication success event.); and
 (para. 44- each voiceprint 224 includes the result of a prior analysis of a user speaking the phrase or words of the associated keyword 222. For example, a first voiceprint 224a may include the result of a prior analysis of a given user speaking a first keyword 222a; and a second voiceprint 224b may include the result of a prior analysis of the user speaking a second keyword 222b. In one or more embodiments, the analysis includes an analysis of one or more of a frequency, duration, and amplitude of the user's speech. In this way, each voiceprint 224 may comprise a model, function, or plot derived using such analysis. For example, using the exemplary listing of keywords, above, each of the voiceprints 224a-224g may include, respectively, a result of a prior analysis of a user speaking one of the keywords 222 selected from “play,” “pause,” “stop,” “next track,” “redial,” “call home,” “unlock my phone,” “answer,” “ignore,” “yes,” “no,” etc.); and maintaining the new authenticated session based on a secondary authentication process that compares the new voiceprints collected during the new session and the user voiceprint profile (Fig. 4, para. 45- For example, using the exemplary listing of keywords, above, a resource 226 associated with the keyword “play” may include an operation or command, instructing the playback of content, that is sent to a host device when the utterance “play” is recognized within the speech of a user, and the utterance has been compared to an associated voiceprint 224 to successfully authenticate the user. Similarly, a resource 226 associated with the keyword “answer” may include an operation or command, instructing the answering of an incoming phone call, that is sent to a host device when the utterance “answer” is recognized within the speech of a user, and the utterance has been compared to an associated voiceprint 224 to successfully authenticate the user. As yet another example, a resource 226 associated with the keyword “read my unread email messages” may include a call to a mail application on a host device, instructing the host device to list or provide the content of unread email messages. Accordingly accessing a resource 226, may include retrieving data, requesting data, and/or executing an operation.; para. 50- For example, as a headset storing the command library 219 attempts to access or obtain the first instance of user data 249a identified by the reference 264, the headset may provide an authentication success event. In one or more embodiments, an authentication success event may include the keyword 222 or voiceprint 224 that the authentication success event was generated in response to the analysis of. For example, the headset accessing or obtaining the first instance of user data 249a may include the fifth keyword 222e and/or the fifth voiceprint 224e in an authentication success event.).
Perotti does not specifically teach collecting voiceprints over a plurality of sessions where the authenticated access is based on a PIN, where new sessions are authenticated based on the PIN.  However, this concept is well known and used in the art as evidenced by White (see para. 25-30, Fig. 6, pass-phrase = PIN ) and therefore, one skilled in the art would have found it obvious to utilize it in Perotti as a simple alternative to achieve the desirable effect of being able to collect biometric enrollment data during authentication transactions.
Perotti also does not specifically teach using a set of words most frequently uttered by the authenticated user during a plurality of sessions for the voiceprint.  However, this concept is also known and used in the art as evidenced by Hart (see para. 27-30, 47) and therefore, one skilled in the art would have found it obvious to utilize it in Perotti as a known alternative for creating voice signatures to be used in authentication.

	Regarding claim 8, this concept is notoriously well known and used in the art as evidenced by Boshra et al. (US Pub. 20190000370 A1) (see para. 26) and therefore, one skilled in the art would have found it obvious to utilize it in Perotti as a simple alternative to achieve the desirable effect of to ensure the same authorized user is wearing the headset..  

Regarding claim 9, White discloses in the method of claim 7, further comprising: terminating the new authenticated session when the new voiceprints fail to match to the user voiceprint profile. (para. 43- After receiving the captured data, the BAC system 16 continues processing by authenticating the user 42. More specifically, the BAC system 16 determines whether the captured authentication data matches the stored authentication data of the user. When the captured authentication data does not match the stored authentication data of the user, processing continues by transmitting a message 44 to the device 12 notifying the user that because of the unsuccessful authentication the desired network-based transaction cannot be conducted.)

Regarding claim 12, White discloses in the method of claim 7, wherein the user voiceprint profile is for the user having the authenticated access.. (para. 27- he enrollment data record of each authorized user stored in the BAC system 16 includes data such as, but not limited to, enrollment biometric data, enrollment biometric templates, and personal data. Enrollment biometric data is raw biometric data obtained from the user during enrollment in the BAC system 16. The enrollment biometric data for each user is processed during enrollment to generate at least one enrollment biometric template, for each respective user, which is used by the BAC system 16 to conduct authentication transactions. Biometric data captured from users during authentication transactions may also be stored in the enrollment data record of the user. Moreover, biometric data captured during authentication transactions may be processed into biometric template data, included in the enrollment data record of the user, and used to conduct authentication transactions. Personal data includes any demographic information regarding an individual including, but not limited to, an individual's name, age, date-of-birth, address, citizenship and marital status. Each enrollment data record may also include any kind of data that may be used to authenticate the identity of users as described herein.)

Regarding claim 15, the rejections of claims 1 and 7 are incorporated herein. A computerized system comprising: one or more processors; and one or more computer storage media storing computer-usable instructions that, when used by the one or more processors, cause the one or more processors to: collect voiceprints of words uttered by a user, via a the microphone, during a session of a hands-free head-mounted wearable device (para. 5- The headset includes a microphone, a speaker, a processor, and memory coupled to the processor. The memory stores a first voiceprint, a first pre-determined keyword in association with the first voiceprint, and instructions. The instructions, when executed by the processor cause the processor to perform a method that includes receiving, via the microphone,); wherein the session is authenticated based on a PIN of the user, compare the voiceprints with another set of voiceprints corresponding to a set of words determined to be most-frequently uttered by the user during a plurality of sessions previously-authenticated based on the PIN, the other set of voiceprints being stored in a user voiceprint profile for the user authorized; and perform a secondary authentication during the session based on a match between the voiceprints of the uttered words and in the user voiceprint profile, wherein the session is maintained based on the  secondary authentication.

Regarding claim 17, the combination of Perotti, White and Hart discloses the computer system of claim 15, wherein the determined to be most-frequently uttered words includes a preset number of words. (Perotti- Fig. 2; White- para. 33-34- More specifically, the phrase registry 24 includes phrases 24-1 to 24-8 that are recited by users during enrollment in the BAC system 16, which recitations are stored as enrollment biometric data in the enrollment data records of the respective users. Thus, the phrases 24-1 to 24-8 are used to facilitate generating and storing voice biometric data of each user in the BAC system 16 that can be used for conducting text-dependent authentication transactions. Because text-dependent authentication techniques are inherently more accurate than text-independent authentication techniques, reciting any one of, or any combination of, the phrases 24-1 to 24-8 during an authentication transaction facilitates increasing the accuracy of voice biometric data authentication results. The authentication data requirement is displayed in the screen 20 for the user to see. Consequently, when the authentication data requirement is voice biometric data, any one of, or any combination of, the enrollment phrases included in the registry 24 may be displayed on the screen 20.  Although eight phrases are included in the enrollment phrase registry 24, the phrase registry 24 may alternatively include any number of different phrases that facilitate increasing the accuracy of authentication transaction results as described herein.; Hart- para. 27-30, 47)

Regarding claim 18, Perotti discloses in the computer system of claim 15, further causing the one or more processors to: generate the user voiceprint profile based on the other set of voiceprints; and store the user voiceprint profile, wherein the user voiceprint profile is used for the secondary authentication process during use of the hands-free head-mounted wearable device.(Figs. 2 and 4)

Regarding claim 19, Perotti discloses in the computer system of claim 15, wherein the comparison of voiceprints includes an analysis of at least one of a frequency, a duration, and an amplitude of the voiceprints and the other set of voiceprints. (para. 44- in one or more embodiments, the analysis includes an analysis of one or more of a frequency, duration, and amplitude of the user's speech)

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Perotti, White, and Hart and further in view of Nduka et al. (US Pub. 2020005569 A1) .

Regarding claim 10, Perotti does not specifically teach determining, using a sensor of the hands-free head-mounted wearable device, that the hands-free head-mounted wearable device is separate from the user's body; and terminating the new session of the hands-free head-mounted wearable device based on the determination that the hands-free head-mounted wearable device is separate from the user’s body. However, this concept is well known and used in the art as evidenced by Nduka (see para. 97) and therefore, one skilled in the art would have found it obvious to utilize it in Perotti as a simple alternative to achieve the desirable effect of being able to enter a sleep state to save power after the headset has been removed.

Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Perotti, White and Hart and further in view of Tilley (US Pub. 20090150993 A1).

Regarding claim 11, Perotti does not specifically teach terminating the new session based on a determination that a number of times a cloud implemented device is inaccessible exceeds a preset number. However, this concept is well known and used in the art as evidenced by Tilley  (see para. 25) and therefore, one skilled in the art would have found it obvious to utilize it in Perotti as a simple alternative to achieve the desirable effect of preventing unauthorized data leakage from the device.

Regarding claim 20, it is rejected as applied to claim 11 because a corresponding system would have been necessitated to carry forth the method steps of claim 11.  The applied prior art also discloses the corresponding architecture.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CORUM JR whose telephone number is (303)297-4234. The examiner can normally be reached Mon. - Fri. 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A CORUM JR/Examiner, Art Unit 2433           

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433